department of the treasury internal_revenue_service washington d c date number info release date uil conex-151890-08 the honorable george lemieux united_states senate washington oc dear senator lemieux 1am responding to your letter dated date requesting that we publish formal guidance under sec_165 of the intemal revenue code on the availability of a casualty_loss deduction for damage from imported drywall as expiained in your letter the consumer product safety commission has issuad its preliminary study regarding the corrosive effect of certain imported drywall installed in u s homes we are evaluating whether damage such as that described in the report could qualify for a casualty_loss under sec_185 we are also discussing the need for published guidance with the treasury department's office of tax policy we recognize that this issue affects a significant number of taxpayers and appreciate your continued concern am sencing a similar lete your calleagues if you have any questions please contact or me at sincerely george j blaine associate chief_counsel income_tax and accounting department of the treasury internal_revenue_service washington c date conex-151890-09 the honorable bill nelson united_states senate washington dc dear senator nelson am responding to your letter dated date requesting that we publish formal guidance under sec_165 of the intemal revenue code on the availability of a casualty_loss deduction for damage from imported drywall as expiained in your letter the consumer product safety commission has issued its preliminary study regarding the corrosive effect of certain imported drywall installed in u s homes we are evaluating whether damage such as that described in the report could qualify for a casualty_loss under sec_185 we are also discussing the need for published guidance with the treasury department's office of tax policy we recognize that this issue affects a significant number of taxpayers and appreciate your continued concern am sending a similar letter to your colleagues if you have any questions please contact or me at sincerely george j blaine associate chief_counsel income_tax and accounting department of the treasury internal_revenue_service washington d c date conex-151890-09 the honorable glenn c nye ill united_states house of representatives washington dc dear representative nye 1am responding to your letter dated date requesting that we publish formal guidance under sec_165 of the internal_revenue_code on the availability of a casualty_loss deduction for damage from imported drywall ‘as explained in your letter the gonsumer product safety commission has issued its preliminary study regarding the corrosive effect of certain imported drywall installed in u s homes we are evaluating whether damage such as that described in the report could qualify for a casualty_loss under sec_165 we are also discussing the need for published guidance with the treasury department's offica of tax policy we recognize that this issue affects a significant number of taxpayers and appreciate your continued concern am sending a similar letter to your colleagues hf you have any questions please contact or me at sincerely george j blaine associate chief_counsel income_tax and accounting department of the treasury internal revenue bervice washington c date conex-151890-09 the honorable david vitter united_states senate washington dc dear senator vitter 1am responding to your letter dated date requesting that we publish formal guidance under sec_165 of the internal_revenue_code on the availability of a casualty_loss deduction for damage from imported drywall as explained in your letter the consumer product safety commission has issued its preliminary study regarding the corrosive effect of cartain imported drywall installed in u s homes we are evaluating whether damage such as that described in the report could qualify for a casualty_loss under sec_185 we are also discussing the need for published guidance with the treasury department's office of tax policy we recognize that this issue affects a significant number of taxpayers and appreciate your continued concem am sending a similar letter ta your colleagues ifyou have any questions please contact ‘or me at sincerely george j blaine associate chief_counsel income_tax and accounting department of the treasury internal_revenue_service washington d c date conex-151880-09 the honorable mark warner united_states senate washington dc dear senator warner 1am responding to your letter dated date requesting that we publish formal guidance under sec_165 of the intarnal revenue code on the availability of a casualty_loss deduction for damage from imported drywall as explained in your letter the consumer product safety commission has issued its preliminary study regarding the corrosive effect of certain imported drywall installed in u s homes we are evaluating whether damage such as that described in the report could qualify for a casualty_loss under sec_165 we are also discussing the need for published guidance with the treasury department's office of tax policy we recognize that this issue affects a significant number of taxpayers and appreciate your continued concern am sending a similar letter to your colleagues if you have any questions please contact orme at sincerely george j blaine associate chief_counsel income_tax and accounting department of the treasury internal_revenue_service washington c date conex-151890-09 the honorable jim webb united_states senate washington dc dear senator webb 1am responding to your letter datad date requesting that we publish formal guidance under sec_165 of the internal_revenue_code on the availability of a casualty_loss deduction for damage from imported drywall as explained in your letter the consumer product safety commission has issued its preliminary study regarding the corrosive effect of certain imported drywall installed in u s homes we are evaluating whether damage such as that described in the report could qualify for a casualty_loss under sec_165 we are also discussing the need for published guidance with the treasury department's office of tax policy we recognize that this issue affects a significant number of taxpayers and appreciate your continued concern am sanding a similar letter to your clleagues you have any questions please contact ‘orme at sincerely george j blaine associate chief_counsel income_tax and accounting
